DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant's arguments filed 10 MARCH 2021 have been fully considered but they are not persuasive.  On pages 11-12 of Applicant's remarks, Applicant argues (regarding at least claims 1, 14, and 18) that the cited prior art combination of Griffin (US 2013/0064524), Gupta (US 2004/0073947), Kilar (US 2012/0072286), and Lettau (US 2014/0304730) is improper, because the proposed modification of, at least, the .  
On pages 12-13 of Applicant's remarks, Applicant additionally argues that the combination is also improper because while the Griffin and Gupta systems require dynamic flexibility in when the advertisements are presented, the Lettau system has fixed blocking points in the video and requires advance knowledge, provided by a publisher at the time the video is downloaded, of where along the video mandatory viewing is required.  The Examiner again respectfully disagrees.  While the Griffin and Gupta systems do allow flexibility, both systems are aware of points for video advertisement content, i.e. fixed points/locations.  For instance, Griffin discloses that video content is divided into sections with dispersed advertisement sections (see Griffin; page 2, paragraph 18, and Fig. 1, elements 102 and 104); Gupta also discloses that the media has an associated timeline with location of content (i.e. including advertisements) 
Applicant's other remarks on pages 13-15 (regarding any remaining claims) are considered moot in view of the Examiner's above response and/or the grounds/citations being used in the office action below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 11-12, 14, 18-19, 22, 28, 35-38, 40, 44, 49-50, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947 and Kilar et al., US 2012/0072286 and further in view of Lettau et al., US 2014/0304730.

Regarding claim 1, Griffin discloses a method comprising: 
providing, by a computing device and to a user device, content comprising a plurality of program segments and a plurality of media clips interspersed between the plurality of program segments (content with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104, and wherein provided from system device to user computing device(s); page 3, paragraph 30); 
tracking an amount of time that one or more of the plurality of program segments has been presented at the user device (counter keeps track of playback time; Fig 2, element 204, and page 2, paragraph 22, and wherein this counter can be reset between instances of advertisements; Fig. 2, element 212, and page 2, paragraph 23);
or skip playback of a media clip of the plurality of media clips (user input to skip, and wherein this skipping can relate to an advertising slot; page 2, paragraph 23, and wherein the skip to a different frame can be related to skipping forward such as from content #1, i.e. 102a, to content #2, i.e. 102b, as shown in Fig. 1); and
based on determining, by the computing device, that the tracked amount of time satisfies a threshold (determining content consumption amount in relation to a specific time characteristic, i.e. threshold; page 2, paragraph 23, and after certain amount of time, i.e. threshold is met; page 4, paragraphs 38 and 41).
Although Griffin does disclose the one or more of the plurality of program segments played at the user device (content provided from system device to at least a first user computing device; page 3, paragraph 30, and content with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104), Griffin does not explicitly disclose outputting, based on a tracked amount of time, a visual indicator of an amount of time remaining before fast-forward or skip forward commands are disabled; and
based on determining that a tracked amount of time satisfies a threshold, selecting an alternative media clip, and presenting the alternative media clip.
In a related art, Gupta does disclose a threshold (thresholds based on different media content, i.e. type; page 8, paragraph 82); 
based on determining that a tracked amount of time satisfies a threshold, performing an action (if time between advertisements is below/over a certain threshold, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin and Gupta by allowing the use of time between advertisements (i.e. threshold) for the benefit of rendering advertisements based on how much time has been spent viewing the media content, in order to provide an improved system and method that utilizes a threshold amount of time to render advertisements, and wherein the number of advertisements can also vary, based on the amount of a fee paid by the user of the client system (Gupta; paragraph 12).
Griffin in view of Gupta does not explicitly disclose outputting, based on a tracked amount of time, a visual indicator of an amount of time remaining before fast-forward or skip forward commands are disabled; and
selecting an alternative media clip, and presenting the alternative media clip.
In a related art, Kilar does disclose selecting an alternative media clip, and presenting the alternative media clip (secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, and Kilar by allowing substituted advertisements to be utilized by the system, in order to 
Griffin in view of Gupta and Kilar does not explicitly disclose outputting, based on a tracked amount of time, a visual indicator of an amount of time remaining before fast-forward or skip forward commands are disabled.
In a related art, Lettau does disclose outputting, based on a tracked amount of time, a visual indicator of an amount of time remaining before fast-forward or skip forward commands are disabled (visual indicator, i.e. timeline, presented which shows current and tracked progress/time in a video, as well as a remaining amount, i.e. quantity, of time to watch and utilize certain commands before a section where a user must view another video, i.e. advertisement; Figs 1 and 7, elements 120, 125, and 135-n, and page 2, paragraphs 29-30, and page 3, paragraph 35, and wherein for fast-forwarding/trick play commands; page 3, paragraphs 40-42, and wherein preventing such commands during a section where a user must view another video/advertisement; page 4, paragraphs 43-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Kilar, and Lettau by allowing a visual indication to be displayed to let a user know how much time is left for certain periods of operation, in order to provide an improved system and method that executes a mandatory video viewing process that prevents a user from advancing through a video, past an advertisement, until that user has viewed the advertisement (Lettau; page 1, paragraph 3).

3, Griffin in view of Gupta, Kilar, and Lettau discloses the tracked amount of time comprises a sum of respective playback times of a plurality of non-contiguous program segments of the plurality of program segments (Griffin; counter keeps track of sum of playback time based on viewing of different, non-contiguous sections; page 4, paragraph 37, and Fig. 4C, and Gupta; paragraphs 73-74, 78, and 81).

Regarding claim 4, Griffin in view of Gupta, Kilar, and Lettau discloses the content comprises at least a first program and a second program different from the first program (Gupta; different content in that a different version of the content can be played back; paragraph 77), wherein the method further comprises:
before receiving the request to fast-forward or skip playback of the media clip, receiving a request to stop playback of the first program and to start playback of the second program (Gupta; paragraph 77),
wherein receiving the request to fast-forward or skip playback of the media clip comprises receiving the request to fast-forward or skip playback of a media clip included in the second program (Gupta; paragraphs 74 and 81, and again, with at least second, different, content; paragraph 77); and
wherein the tracked amount of time comprises a sum of a time period that the first program was presented at the user device and a time period that the second program was presented at the user device (Gupta; paragraphs 12, and 77-82, and again, with at least second, different, content; paragraph 77, and Griffin; counter keeps track of sum of playback time; page 4, paragraph 37).

Regarding claim 11, Griffin in view of Gupta, Kilar, and Lettau discloses receiving, from the user device, a request to jump ahead a set amount of time in the content, wherein the set amount of time comprises a playback time of the media clip and a playback time of at least one program segment of the plurality of program segments (Griffin; request to skip to a particular position in content, i.e. a set amount of time ahead, and wherein this amount of time includes skipping first programming segments and first commercial slots; page 4, paragraph 36, and Fig. 4B, elements 102a, 102b, 104a, 104b, and 310, and Gupta; paragraphs 71, and 80-81).

Regarding claim 12, Griffin in view of Gupta, Kilar, and Lettau discloses adjusting the set amount of time to be, an amount of time between a current playback position in the content and a next fixed time in the content (Gupta; paragraphs 80-82, and Griffin; and wherein position/time to jump to can be based on the current position/time and the position/time to be jumped to in relation to a preceding advertisement time; page 2, paragraph 25); and
jumping ahead the adjusted set amount of time (Gupta paragraphs 80-82, and Griffin; jumping to advertisement position/time based on adjustment to the jump to position/time; page 2, paragraph 25).

Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.

18, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed:
a window (Kilar; page 20, paragraphs 207-208, and page 25, paragraph 262, and page 26, paragraph 264, and page 35, paragraph 348, and Griffin; interface can present notifications; page 5, paragraph 47);
replacing, based on receiving from the user device a selection of one of the plurality of alternative advertisements, the first advertisement with an alternative advertisement selected from the plurality of alternative advertisements (Kilar; secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and playback of the alternative advertisement; page 29, paragraph 292, and wherein based on selection; page 30, paragraph 302); and
causing presentation of the alternative advertisement (Kilar; playback of the alternative advertisement; page 29, paragraph 292, and wherein based on selection; page 30, paragraph 302).

Regarding claim 19, Griffin in view of Gupta, Kilar, and Lettau discloses the tracked quantity of time comprises a summed quantity of playback time of a plurality of segments of the video content (Gupta; paragraphs 73-74, 78, and 81, and Griffin; counter keeps track of sum of playback time; page 4, paragraph 37, and Fig. 4C).

Regarding claim 22, Griffin in view of Gupta, Kilar, and Lettau discloses wherein the request to fast-forward through or skip the first advertisement comprises a request or skip past the predetermined point in the video content to a further point in the video content, and wherein the method further comprises after causing presentation of the alternative advertisement, fast-forwarding or skipping to the further point in the video content (Griffin; request to jump past at least an advertisement section and playback at a particular point that is not the beginning of a section immediately after the at least first advertisement section, and wherein after presentation of the advertisement, playback resumes at the desired, i.e. skipped to, location; Figs. 4C and 4D and page 4, paragraphs 37-39, and Kilar; playback of the alternative advertisement; page 29, paragraph 292, and wherein based on selection; page 30, paragraph 302).

Regarding claim 28, Griffin in view of Gupta, Kilar, and Lettau discloses sending, from the computing device and to a different computing device, authentication information for the computing device and determining the threshold based on the authentication information (Gupta; paragraphs 56 and 79).

Regarding claim 35, Griffin in view of Gupta, Kilar, and Lettau discloses the resetting the tracked quantity of time after causing presentation of the alternative advertisement (Griffin; counter keeps track of playback time; Fig 2, element 204, and page 2, paragraph 22, and wherein after determination of consumption of advertisements, i.e. playing of the ads, resetting can occur; page 2, paragraph 23, and Fig. 2, element 212, and Gupta; paragraphs 12, 73-74, and 78, and Kilar; playback of 

Regarding claim 36, Griffin in view of Gupta, Kilar, and Lettau discloses the media clip and the alternative media clip comprise advertisement content (Griffin; content with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104, and wherein provided from system device to user computing device(s); page 3, paragraph 30, and Kilar; primary and replacement advertisements; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292).

Regarding claim 37, Griffin in view of Gupta, Kilar, and Lettau discloses the plurality of program segments comprise a program (Griffin; content/program with a plurality of programming segments and advertising slots that are between the programming segments; page 2, paragraphs 18-20, and Fig. 1, elements 102 and 104, and wherein provided from system device to user computing device(s); page 3, paragraph 30).

Regarding claim 38, Griffin in view of Gupta, Kilar, and Lettau discloses the resetting the tracked quantity of time based on a quantity of time since a last user input was received by the computing device (Griffin; based on time user has viewed content since a last input, i.e. either starting playback, requesting skipping to a different frame, 

Regarding claim 40, Griffin in view of Gupta, Kilar, and Lettau discloses rewinding, after outputting the alternative advertisement, the alternative advertisement, and increasing, after outputting the alternative advertisement a second time, the threshold, wherein the threshold comprises a maximum quantity of time permitted for viewing the video content before the fast-forward or skip commands are disabled (Kilar; secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292, and Lettau; rewinding past previously shown sections with required advertising, i.e. ad section viewed at least twice, and showing additional time on the timeline, i.e. transitioning from Fig. 1 to Fig. 7 shows additional time, i.e. an increased amount of time, that a user can utilize certain commands before a section where a user must view another video/advertisement with commands restricted/disabled; Figs. 1 and 7, elements 120, 125, 130, and 135-n, and page 3, paragraphs 34-35, and Gupta; threshold relates to a maximum amount of time between advertisements; page 7, paragraph 73, and wherein presentation of advertisements also can be a disabling of fast-forward and skip controls; page 8, paragraph 81); and 
updating, based on the increased threshold, the window to indicate an increased quantity of time remaining before the fast-forward or skip commands are disabled (Lettau; rewinding past previously shown sections with required advertising, i.e. ad section viewed at least twice, and showing additional time on the timeline, i.e. 

Regarding claim 44, Griffin in view of Gupta, Kilar, and Lettau discloses denying, based on determining that the tracked amount of time satisfies the threshold, the request to fast-forward or skip playback of the media clip (Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based on the requirement for the advertisements; paragraphs 73-75, and 80-82).

Regarding claim 49, Griffin in view of Gupta, Kilar, and Lettau discloses after expiration of the amount of time remaining before the fast-forward or skip forward commands are disabled (Griffin; determining content consumption amount in relation to a specific time characteristic, i.e. threshold; page 2, paragraph 23, and after certain amount of time, i.e. threshold is met; page 4, paragraphs 38 and 41, and Gupta; if time between advertisements is below/over a certain threshold, advertisements are required/not required to be shown and therefore skipping will/will not be allowed based 

Regarding claim 50, Griffin in view of Gupta, Kilar, and Lettau discloses updating, after causing presentation of the alternative media clip (Kilar; playback of the alternative advertisement; page 29, paragraph 292, and wherein based on selection; page 30, paragraph 302), the visual indicator to indicate that the amount of time remaining before the fast-forward or skip forward commands are disabled is equal to a value of the threshold (Lettau; rewinding past previously shown sections with required advertising, i.e. ad section viewed at least twice, and showing additional time on the timeline, i.e. transitioning from Fig. 1 to Fig. 7 shows additional time, i.e. equal to an updated amount, that a user can utilize certain commands before a section where a user must 

Regarding claim 52, Griffin in view of Gupta, Kilar, and Lettau discloses adjusting, based on a quantity of media clips presented during a time period, a maximum amount of time permitted for viewing program segments before fast-forwarding or skipping forward past a media clip is disabled (Lettau; rewinding past previously shown sections with required advertising, i.e. ad section viewed at least twice, and showing additional time on the timeline, i.e. transitioning from Fig. 1 to Fig. 7 shows additional time, i.e. equal to an updated amount, that a user can utilize certain commands before a section where a user must view another video/advertisement with commands restricted/disabled; Figs. 1 and 7, elements 120, 125, 130, and 135-n, and page 3, paragraphs 34-35, and Gupta; adjusting the threshold; page 8, paragraphs 79-82, wherein threshold relates to a maximum amount of time between advertisements; page 7, paragraph 73, and wherein presentation of advertisements also can be a disabling of fast-forward and skip controls; page 8, paragraph 81).

Regarding claim 53, Griffin in view of Gupta, Kilar, and Lettau discloses the alternative media clip comprises: selecting the alternative media clip based on receiving an indication of a user selection of the alternative media clip (Kilar; secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292); and 
increasing, based on determining that the selected alternative media clip comprises a priority media clip, the threshold, wherein the threshold comprises a maximum amount of time permitted for viewing program segments before fast-forwarding or skipping forward past a media clip is disabled (Kilar; secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292, and Lettau; rewinding, i.e. selection, past previously shown sections with required advertising, i.e. priority advertising, and showing additional time on the timeline, i.e. transitioning from Fig. 1 to Fig. 7 shows additional time, i.e. equal to an updated amount, that a user can utilize certain commands before a section where a user must view another video/advertisement with commands restricted/disabled; Figs. 1 and 7, elements 120, 125, 130, and 135-n, and page 3, paragraphs 34-35, and Gupta; adjusting the threshold; page 8, paragraphs 79-82, wherein threshold relates to a maximum amount of time between advertisements; page 7, paragraph 73, and wherein presentation of advertisements also can be a disabling of fast-forward and skip controls; page 8, paragraph 81).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947, Kilar et al., US 2012/0072286, and Lettau et al., US 2014/0304730, and further in view of Sansom et al., US 2013/0014190.

Regarding claim 25, Griffin in view of Gupta, Kilar, and Lettau discloses all the claimed limitations of claim 1, as well as based on determining that an amount of time that the one or more media clips of the plurality of media clips have been presented at the user device satisfies a threshold, allowing skipping of at least the media clip (Griffin; after certain amount of time, i.e. threshold is met, playback controls allow for advancing past any remaining portion of advertising slot(s); page 4, paragraphs 38 and 41), as well as a visual indicator (Lettau; timeline; Figs 1 and 7, element 120).  
Griffin in view of Gupta, Kilar, and Lettau does not explicitly disclose, displaying a selectable visual indicator associated with skipping content.
In a related art, Sansom does disclose displaying a selectable visual indicator associated with skipping content (selectable options; paragraph 25, and related to visual indicators for skipping; paragraph 164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Kilar, Lettau, and Sansom by allowing visual indications to be presented by the system, in order to provide an improved system and method that would indicate to a user that enhancements were available.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947, Kilar et al., US 2012/0072286, and Lettau et al., US 2014/0304730, and further in view of Klappert, US 2013/0031579.

Regarding claim 30, Griffin in view of Gupta, Kilar, and Lettau discloses all the claimed limitations of claim 1, as well as an user interaction with the media clip (Griffin; instructions for playback control can be received during at least a particular slot; page 4, paragraph 38, and Fig. 4C, element 104b, and from user device(s); page 3, paragraph 30, and Gupta; paragraphs 74, 77, and 80); 
adjusting, by the computing device, the threshold (Griffin; instructions for playback control can be received during at least a second advertising slot; page 4, paragraph 38, and Fig. 4C, element 104b, and Gupta; paragraphs 74, 77-80, and 82), wherein the threshold comprises a maximum amount of time permitted for viewing program segments before fast-forwarding or skipping forward past a media clip is disabled (Gupta; threshold relates to a maximum amount of time between advertisements; page 7, paragraph 73, and wherein presentation of advertisements also can be a disabling of fast-forward and skip controls; page 8, paragraph 81); and
updating, based on the user interaction and the adjusted threshold, the visual indicator to indicate an adjusted amount of time remaining before fast-forward or skip commands are disabled (Lettau; rewinding, i.e. user interaction, past previously shown sections with required advertising, and showing additional time on the timeline, i.e. transitioning from Fig. 1 to Fig. 7 shows additional time that a user can utilize certain 
Griffin in view of Gupta, Kilar, and Lettau does not explicitly disclose adjusting based on user interaction selecting content displayed in a media clip, a threshold, and updating, based on the user interaction selecting the content displayed in the media clip.
In a related art, Klappert does disclose adjusting based on user interaction selecting content displayed in a media clip, a threshold, and updating, based on the user interaction selecting the content displayed in the media clip (time period for required content clips can be adjusted/updated based on received information indicating that a user interacted with specific required content clips, i.e. advertisements; page 19, paragraphs 184 and 186, and based on selections related to the advertisement; Fig. 8, and page 17, paragraph 169).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Kilar, Lettau, and Klappert by allowing interactions with advertisements to be used for adjusting required viewing periods, in order to provide a system where viewers can skip advertisements by playing games that are associated with the advertisements they are watching, thereby still generating revenue to offset the lower revenue caused from skipped commercials (Klappert; page 1, paragraphs 3-4).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947, Kilar et al., US 2012/0072286, and Lettau et al., US 2014/0304730, and further in view of Cohen, US 2006/0031892.

Regarding claim 39, Griffin in view of Gupta, Kilar, and Lettau discloses all the claimed limitations of claim 14, as well as sending a request to skip forward past the first alternative advertisement (Griffin; user input to skip, and wherein this skipping can relate to an advertising slot; page 2, paragraph 23, and wherein the skip to a different frame can be related to skipping forward such as from content #1, i.e. 102a, to content #2, i.e. 102b, as shown in Fig. 1, and Kilar; secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292); 
receiving an indication that a skip forward command is disabled and the request to skip forward past the first alternative advertisement is denied, and wherein sending a request to fast-forward through the first alternative advertisement (Griffin; requests to skip and fast-forward through advertisements can be blocked; page 4, paragraph 41, and interface can present notification that controls, i.e. fast-forwarding/skipping, are blocked for a particular period of time; page 5, paragraph 47, and Kilar; secondary advertisement can be selected and substituted for a primary/first advertisement; page 28, paragraphs 286 and 289-290, and page 29, paragraph 292); and 

Griffin in view of Gupta, Kilar, and Lettau	 does not explicitly disclose a request for skipping is denied, and sending after receiving denial of the request to skip, a request to fast-forward, and fast-forwarding.
In a related art, Cohen does disclose a request for skipping is denied, and sending after receiving denial of the request to skip, a request to fast-forward, and fast-forwarding (user is allowed to fast-forward in certain situations, and can also be not allowed to jump/seek, i.e. skip in certain situations, i.e. interpreted that if one command is not allowed at a certain time a user may attempt a different one which would be allowed; page 3, paragraphs 37 and 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Kilar, Lettau, and Cohen by allowing trick-mode operations to be allowed and blocked depending on certain situations, in order to provide improved systems and methods for control of streamed data transmission, and specifically to services that provide streamed digital content (Cohen; page 1, paragraph 2).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947, Kilar et al., US 2012/0072286, and Lettau et al., US 2014/0304730, and further in view of Kimura, US 2012/0268591.

Regarding claim 43, Griffin in view of Gupta, Kilar, and Lettau discloses all the claimed limitations of claim 1, as well as resetting the tracked amount of time based on a determination with the content presented at the user device (Griffin; resetting counter based on a time determination of at least presented ads; page 2, paragraph 23), and a second user and a first user viewing content (Gupta; paragraph 48).
Griffin in view of Gupta, Kilar, and Lettau does not explicitly disclose resetting based on a determination that a second user has joined a first user.
In a related art, Kimura does disclose resetting based on a determination that a second user has joined a first user in viewing content (when an additional person is recognized as joining a first person in viewing content, a playing time can be restarted, i.e. a playback counter reset to the beginning/zero; page 5, paragraph 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Kilar, Lettau, and Kimura by allowing resetting/restarting of certain system features based on detection of users, in order to provide an improved system and method which provides mode functions that are more effective in terms of promotion (Kimura; page 1, paragraph 5).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947, Kilar et al., US 2012/0072286, and Lettau et al., US 2014/0304730, and further in view of Malik, US 2007/0150338.

Regarding claim 46, Griffin in view of Gupta, Kilar, and Lettau discloses all the claimed limitations of claim 14, as well as an indication of an increased quantity of time remaining before the fast-forward or skip forward commands are disabled and outputting the increased quantity of time remaining before the fast-forward or skip forward commands are disabled (Lettau; rewinding past previously shown sections with required advertising, and showing, i.e. updating based on an indication, additional time on the timeline, i.e. transitioning from Fig. 1 to Fig. 7 shows additional time that a user can utilize certain commands before a section where a user must view another video/advertisement with commands restricted/disabled; Figs. 1 and 7, elements 120, 125, 130, and 135-n, and page 3, paragraphs 34-35).
Griffin in view of Gupta, Kilar, and Lettau does not explicitly disclose sending, based on a user input, information indicating one or more user interests, and receiving, after sending the information indicating the one or more user interests, an indication.
In a related art, Malik does disclose sending, based on a user input, information indicating one or more user interests, and receiving, after sending the information indicating the one or more user interests, an indication (upon user interaction, profile information can be shared with a provider, i.e. sent to provider; page 4, paragraphs 34 and 36, and wherein the user profile information can contain user interest information; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Kilar, Lettau, and Malik by allowing advertisements to be selected and adjusted based on a user profile, in order to provide an improved system and method for enabling interactive viewer control of advertising content which better approaches at presenting targeted advertisements (Malik; see abstract, and page 1, paragraph 6).

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947, Kilar et al., US 2012/0072286, and Lettau et al., US 2014/0304730, and further in view of Kandekar et al., US 2009/0288131.

Regarding claim 47, Griffin in view of Gupta, Kilar, and Lettau discloses all the claimed limitations of claim 1, as well as outputting the visual indicator of the amount of time remaining before the fast-forward or skip forward commands are disabled (Lettau; rewinding, i.e. user interaction, past previously shown sections with required advertising, and showing additional time on the timeline, i.e. transitioning from Fig. 1 to Fig. 7 shows additional time that a user can utilize certain commands before a section where a user must view another video/advertisement with commands restricted/disabled; Figs. 1 and 7, elements 120, 125, 130, and 135-n, and page 3, 
Griffin in view of Gupta, Kilar, and Lettau does not explicitly disclose an interface displaying selectable fast-forward or skip forward options, and wherein the method further comprises terminating, based on expiration of an amount of time remaining before the fast-forward or skip forward commands of the interface aren’t usable, output of the interface.
or skip forward options, and wherein the method further comprises terminating, based on expiration of an amount of time remaining before the fast-forward or skip forward commands of the interface aren’t usable, output of the interface (interface can be displayed, i.e. overlaid or other type, which gives the user options to skip/fast-forward, and wherein the interface can be specifically displayed with a count-down left to alter the presentation before certain content is displayed; page 4, paragraph 45, and page 6, paragraphs 54-55 and 59, and page 8, paragraph 69, and page 11, paragraph 91, and wherein inserted at specific portions of the content, i.e. only for certain times thereby indicating it is presented and terminated at certain times; page 12, paragraph 102, and page 13, paragraph 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Kilar, Lettau, and Kandekar by allowing an interface/window to be presented only for certain periods of time, in order to provide an improved system and method for advanced content alerts for certain upcoming content during playback of a media item (Kandekar; page 1, paragraph 1).

Regarding claim 48, Griffin in view of Gupta, Kilar, and Lettau discloses all the claimed limitations of claim 1, as well as outputting the visual indicator of the amount of time remaining before the fast-forward or skip forward commands are disabled comprises: after determining that a first media clip, of the plurality of media clips, has been presented at the user device, outputting a representation of the amount of time 
Griffin in view of Gupta, Kilar, and Lettau does not explicitly disclose outputting an interface comprising a numerical representation.
In a related art, Kandekar does disclose outputting an interface comprising a numerical representation (interface with a count-down of a number of seconds, i.e. numerical representation; page 4, paragraph 45, and page 6, paragraph 59, and page 8, paragraph 69).
.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US 2013/0064524 in view of Gupta, US 2004/0073947, Kilar et al., US 2012/0072286, and Lettau et al., US 2014/0304730, and further in view of Cerrato, US 2004/0025174.

Regarding claim 51, Griffin in view of Gupta, Kilar, and Lettau discloses all the claimed limitations of claim 1, as well as a maximum amount of time permitted for viewing program segments before fast-forwarding or skipping forward past a media clip is disabled (Gupta; threshold relates to a maximum amount of time between advertisements; page 7, paragraph 73, and wherein presentation of advertisements also can be a disabling of fast-forward and skip controls; page 8, paragraph 81); and 
an account of a user of the user device (Lettau; user account; page 4, paragraph 43, and page 5, paragraph 62, and Kilar; user account; page 33, paragraph 329).
Griffin in view of Gupta, Kilar, and Lettau does not explicitly disclose adjusting, based on a quantity of services associated with a user, a maximum amount of time.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art of Griffin, Gupta, Kilar, Lettau, and Cerrato by allowing required viewing periods to be determined based on a level of service of a user, in order to provide an improved system and method for managing advertisement viewing for television systems (Cerrato; page 1, paragraph 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424